878 A.2d 850 (2005)
185 N.J. 32
Dr. Enrico BONDI, as Extraordinary Commissioner of Parmalat Finanziaria S.P.A., Parmalat S.P.A., and Other Affiliated Entities in Extraordinary Administration, Plaintiff-Respondent,
v.
CITIGROUP INC., Citibank, N.A., Vialattea LLC, Buconero LLC, and Eureka PLC, Defendants-Movants.
Supreme Court of New Jersey.
July 11, 2005.
ORDERED that the motion for leave to appeal is granted, and the matter is summarily remanded to the Appellate Division to consider the appeal on the merits.